Citation Nr: 1708483	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-28 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
 
In a June 2015 decision, the Board denied entitlement: to increased evaluations for coronary artery disease and diabetes mellitus; to initial compensable ratings for hypertension and erectile dysfunction; and to an increased amount of special monthly compensation for the loss of use of a creative organ. In November 2016, the Court vacated the Board's June 2015 decision, only with regard to entitlement to an increased evaluation for coronary artery disease pursuant to a Joint Motion for Remand (JMR). The Court noted that the Appellant did not challenge the Board's decision with regard to the other aforementioned issues and that any appeal from those issues has been abandoned. See Pederson v. McDonald, 27 Vet. App. 276, 285 (2015). Therefore, the only issue presently before the Board is entitlement to increased evaluation for coronary artery disease.

With regard to that issue, the parties to the JMR requested that the Court vacate the Board's decision on the basis of agreement that the Board had relied on an inadequate VA examination report to determine the current severity of the service-connected coronary artery disease. Specifically, the parties agreed that such examination was ambiguous in its findings with regard to the Veteran's metabolic equivalents (METs) testing result, as discussed further below. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher than 10 percent rating for his service connected coronary artery disease. A 10 percent rating for coronary artery disease is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016). A 30 percent rating for coronary artery disease is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note (2).

In its June 2015 decision denying entitlement to an evaluation in excess of 10 percent for coronary artery disease, the Board relied on the findings of a May 2013 VA examination. The May 2013 VA examiner indicated that the Veteran experienced fatigue with certain activity levels. To indicate the lowest level of activity at which such symptom presented, the examiner checked a box next to "(>5-7 METs)." Such indication is ambiguous as to whether the Veteran suffers fatigue only at a workload higher than the "5-7" METs range, or at a workload higher than 5 but less than or equal to 7 METs. That ambiguity bears directly on a critical issue in the adjudication of the Veteran's claim. As such, remand is warranted to obtain clarification of the May 2013 VA examination. 

Additionally, the Board notes that the May 2013 VA examination is the most recent examination with regard to the Veteran's coronary artery disease, and the Veteran has since asserted that his condition has worsened. Where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  As the Veteran has alleged a worsening in his condition, and due to the length of time elapsed since the Veteran's most recent VA examination, the Board finds that a new examination is necessary in order to obtain an accurate and contemporaneous picture of the Veteran's present disability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease since October 2015.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Attempt to get a clarification from the May 2013 VA examiner as to the meaning of the notation"(>5-7 METs)."  There is a question as to whether the Veteran suffers fatigue only at a workload higher than the "5-7" METs range, or at a workload higher than 5 but less than or equal to 7 METs.  Please clarify.  If the examiner that conducted the May 2013 examination is not available, please ask the VA examiner conducting the examination reference below to answer the same question

3.  After all available records have been associated with the electronic file, schedule the Veteran for a VA examination to address the nature and severity of the Veteran's service-connected coronary artery disease.  The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. All diagnostic testing, to include x-ray, electrocardiogram, or echocardiogram should be conducted if the examiner determines it is appropriate and necessary.

The examiner is advised that the notation "(>5-7)," used in a previous examination to describe the Veteran's METs testing result has been deemed ambiguous. Therefore, the examiner must state the Veteran's METs result using clear notation.

A complete, well-reasoned rationale must be provided for any opinion offered. 

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the AOJ should readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




